Exhibit10.15
 
 

 
_______________________________________________
CHIEF EXECUTIVE OFFICER
 
EMPLOYMENT AGREEMENT
 
 
 
BETWEEN
 
WILLIAM SCHONBRUN
 
AND
 
BITZIO, INC.
 
 
 
FEBRUARY 1, 2012
______________________________________________


 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is effective as of February 1, 2012
(the “Effective Date”) between Bitzio Inc., a corporation incorporated under the
laws of Canada (“Bitzio”) and William Schonbrun (“Employee”).
 
For good and valuable consideration, the mutual promises and conditions in this
Employment Agreement, and all benefits associated with the employment of
Employee, it is agreed as follows:
 
 
ARTICLE 1 - EMPLOYMENT
 
1.1  
Employment

 
(a)  
Commencing on the Effective Date, Bitzio and each of its affiliated companies
will employ Employee as its Chief Executive Officer (the
“Employment”).  Employee will perform such duties and exercise such powers
related to such offices as set forth in the by-laws of Bitzio and as prescribed
or specified by the Board of Directors of Bitzio, subject always to the control
and direction of such Board of Directors.

 
(b)  
As of the Effective Date, Employee is a member of Bitzio’s Board of Directors.
Employee’s position on the Board of Directors shall be subject to the discretion
of Bitzio’s Governance and Nomination Committee and the election by
shareholders.  Employee shall not receive any additional remuneration in
connection with his duties on the Board of Directors.

 
1.2  
Termination of Prior Agreement

 
Effective immediately upon execution of this Agreement, the Consulting Agreement
between the Bitzio, Inc. and the Employee dated January 1, 2012 (the “Prior
Agreement”) is terminated without cause.  Notwithstanding the provisions of
section 6 of the Prior Agreement, the parties agree that no amounts are owed or
owing thereunder as a result of this termination, no notice or pay in lieu of
notice shall be made and that no fees, penalties or other amounts are due or
payable as a result of such termination.  This provision shall not cancel or
otherwise affect any deferred payments, option or other stock grants made or
accrued under the Prior Agreement.
 
 
Bitzio – Schonbrun:  Employment Agreement | 1

--------------------------------------------------------------------------------

 
 
ARTICLE 2 - REMUNERATION
 
2.1  
Base Salary

 
As compensation for the services by Employee hereunder, Bitzio will pay Employee
during the term of the Employment a gross annual salary of $180,000 (“Base
Salary”), payable on the fifteenth and the last day of each calendar
month.  Notwithstanding the foregoing, the Employee has agreed to defer payment
of this compensation for the period from the Effective Date through June 30,
2012, and receive payment thereof over the twelve (12) month period following
the deferral (Bitzio shall make reasonable efforts to make the repayment over a
six (6) month period following the deferral).
 
2.2  
Bonus

 
The Employee will be eligible to participate in the Bitzio bonus program, if and
when established by Bitzio, such participation, the terms and goals of such a
program shall be in the sole discretion of the Bitzio’s Board of Directors.
 
2.3  
Benefits

 
The Employee will be entitled to participate in any and all of Bitzio’s benefit
plans generally available to its senior executive employees from time to time,
as determined by Bitzio in its discretion, in accordance with the terms
thereof.  The Employee acknowledges that as of the Effective Date, Bitzio does
not currently have any such programs.
 
2.4  
Vacation

 
Employee will be entitled to four (4) weeks paid vacation per year pursuant to
Bitzio’s Vacation Policy, to be taken at a time or times convenient for Bitzio.
 
2.5  
Expenses

 
Employee will be reimbursed for all authorized travel and other out of pocket
expenses actually and properly incurred by him in connection with his duties
hereunder.  For all such expenses, Employee will furnish to Bitzio statements
and vouchers as and when required by Bitzio.
 
ARTICLE 3 - EMPLOYEE’S COVENANTS
 
3.1  
Service

 
During his employment, Employee will devote such time, attention, energies,
interests, and abilities for the business of Bitzio as is reasonably necessary
to fulfill his responsibilities, will well and faithfully serve Bitzio, and will
use his best efforts to promote the interests of Bitzio.  Employee will not
engage in any business activity that would be adverse to Bitzio or its business
prospects, financial or otherwise.
 
 
Bitzio – Schonbrun:  Employment Agreement | 2

--------------------------------------------------------------------------------

 
 
3.2  
Duties and Responsibilities

 
Employee will use reasonable efforts to duly and diligently perform all the
duties assigned to him while in the employ of Bitzio, and will truly and
faithfully account for and deliver to Bitzio all money, securities and things of
value belonging to any entity in Bitzio that Employee may, from time to time,
receive for, from or on account of any entity in Bitzio.
 
3.3  
Rules, Regulations, Policies and Procedures

 
Employee will be bound by and will faithfully observe and abide by all the
rules, regulations, policies and procedures that Bitzio may institute at its
discretion from time to time that are brought to Employee’s notice or of which
he should reasonably be expected to be aware.
 
3.4  
Confidentiality and Rights Agreement

 
Employee will execute and deliver the Confidentiality and Rights Agreement in
the form attached hereto as Exhibit “A”.  The terms of the Confidentiality and
Rights Agreement are incorporated herein as if fully set forth.  Employee’s
obligations under such Confidentiality and Rights Agreement will continue both
before and after he has used any confidential information for the purposes of
such Confidentiality and Rights Agreement, and both before and after the
employment of Employee with Bitzio ceases for whatever reason, and will continue
until such time as Employee is expressly released therefrom by Bitzio in
writing.  The obligations of Employee under this Agreement will be binding on
the assigns, executors, administrators or legal representatives of
Employee.  Any breach by Employee of the provisions of this paragraph of this
Agreement or the Confidentiality and Rights Agreement will cause irreparable
damage to Bitzio, and any such breach will entitle Bitzio to seek immediate
injunctive relief from a court of competent jurisdiction.
 
ARTICLE 4 - TERMINATION OF EMPLOYMENT
 
4.1  
Termination by Bitzio Without Cause

 
In the event that Bitzio terminates that Employee’s employment under this
Agreement at any time without cause, then in exchange for Employee executing and
delivering to Bitzio a release and indemnity in the form attached as Exhibit
“B”, Bitzio will provide Employee with the following:
 
(a)  
an amount equal to the sum of:

 
(i)  
Twelve (12) months’ Base Salary,  and

 
(ii)  
the average Annual Bonus paid to Employee, if any, in respect of the two most
recently completed fiscal years preceding the date of the termination.

 
 
Bitzio – Schonbrun:  Employment Agreement | 3

--------------------------------------------------------------------------------

 
 
(b)  
The Employee shall be entitled to exercise all vested options for a term of
twelve (12) months following such termination.

 
Except as provided above, Employee is not entitled to any further salary, bonus,
options, benefits, remuneration or compensation of any kind.
 
4.2  
Termination by Employee

 
Employee may resign his employment under this Agreement at any time, upon the
giving of 30 days prior written notice to Bitzio.  In these circumstances,
Employee will receive no payment of any kind or nature, including but not
limited to severance or anticipated earnings.  Employee shall only receive any
outstanding salary and vacation pay calculated up to the date of resignation and
is not entitled to any bonus or pro-rated bonus.
 
4.3  
Termination by Bitzio for cause

 
Bitzio may terminate Employee’s employment under this Agreement at any time for
cause without payment of any compensation of any kind or nature, including but
not limited to severance, anticipated earnings, stock options or accelerated
vesting thereof or other securities of any kind.  Employee shall only receive
any outstanding salary and vacation pay calculated up to the date of such
termination and is not entitled to any bonus or pro-rated bonus.  For the
purposed of this section 4.3, “cause" shall mean:  (i) a willful act by the
Employee of dishonesty, theft, breach of trust, or misappropriation of the
property of Bitzio; or (ii) a material breach or default by the Employee of its
duties pursuant to this Agreement and the failure to remedy such breach or
default within a reasonable period of time after delivery of written notice from
Bitzio to Employee; or (iii) any act or omission which would in law permit
Bitzio to, without notice or payment in lieu of notice, terminate the
relationship, including but not limited to, a material breach of this Agreement.
 
4.4  
Return of Property

 
Upon any termination of Employee’s employment under this Agreement, Employee
will at once deliver or cause to be delivered to Bitzio, all books, documents,
effects, money, securities or other property belonging to Bitzio, or for which
Bitzio is liable to others, that are in the possession, charge, control or
custody of Employee.
 
4.5  
Provisions That Will Operate Following Termination

 
Notwithstanding any termination of Employee’s employment under this Agreement
for any reason whatsoever, the provisions of sections 3.4 and 4.4 of this
Agreement and any other provisions of this Agreement necessary to give effect
thereto, will continue in full force and effect following such termination; in
addition, upon any such termination, Employee shall immediately resign from
Bitzio’s Board of Directors.
 
 
Bitzio – Schonbrun:  Employment Agreement | 4

--------------------------------------------------------------------------------

 
 
4.6  
Indemnity

 
Employee shall be entitled to indemnification from Bitzio to the fullest extent
permitted by law in connection with his providing services for and on behalf of
Bitzio. Bitzio agrees to name Employee as an additional named insured on its
general liability, E&O policies, and D&O policies then in force from time to
time during the term. Bitzio will indemnify Employee to the fullest extent
permitted by applicable law and to the fullest extent authorized by the Articles
of Incorporation (or their equivalent) and By-Laws of Bitzio.  Bitzio shall
implement a D&O insurance policy for the benefit of it directors and officers
upon such terms and conditions as determined by Bitzio’s Board of Directors
within forth-five (45) days following the Effective Date.
 
ARTICLE 5 - GENERAL
 
5.1  
Interpretation

 
The division of this Agreement into Articles and Sections and the insertion of
headings are for the convenience of reference only and will not affect the
construction or interpretation of this Agreement.  The terms “this Agreement”,
“hereof”, “hereunder” and similar expressions refer to this Agreement and not to
any particular article, section or other portion of this Agreement.  All
references herein to “$” or “dollars” are to Canadian dollars.
 
5.2  
Benefit of Agreement

 
This Agreement will bind Employee’s heirs, personal representatives, legal
representatives, successors, and assigns, and will bind Bitzio, and its
successors, purchasers, assignees or any entities who acquire assets of Bitzio.
 
5.3  
Entire Agreement

 
This Agreement, including the Confidentiality and Rights Agreement at Exhibit
“A” and any stock option agreement entered into between the parties in relation
to the grant of stock options referred to herein, constitutes the entire
Agreement between the parties with respect to the subject matter hereof, and
replaces and supercedes any prior understandings and agreements between the
parties.
 
5.4  
Amendments and Waivers

 
No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by Employee and the Chairman of the Board of Directors
of Bitzio.  No waiver of any breach of any provision of this Agreement will be
effective or binding unless made in writing and signed by the party purporting
to give the same and, unless otherwise provided in the written waiver, will be
limited to the specific breach waived.
 
 
Bitzio – Schonbrun:  Employment Agreement | 5

--------------------------------------------------------------------------------

 
 
5.5  
Severability

 
If any provision of this Agreement is determined to be invalid or unenforceable
in whole or in part, such invalidity or unenforceability will attach only to
such provision or part thereof, and the remaining part of such provision and all
other provisions hereof will continue in full force and effect.
 
5.6  
Notices

 
Any demand, notice or other communication to be given in connection with this
Agreement will be given in writing and may be given by personal delivery, by
electronic delivery (with proof of successful transmission) or by registered or
certified mail, return receipt requested, addressed to the recipient as follows:
 
To the Employee:
William Schonbrun
2323 Bellevue Ave
West Vancouver, BC
V7V 1C9
William@bitzio.com
 
To the Employer:
Bitzio Inc.
Attention:  the CFO
With a copy to the Chairman of the Board of Directors

 
or such other address or individual as may be designated by notice by either
party to the other.
 
Any communication given by personal delivery will be conclusively deemed to have
been given on the day of actual delivery thereof; or if made or given by
electronic delivery, on the business day following receipt thereof; or if made
or given by registered or certified mail, on the 7th day, other than a Saturday,
Sunday or Statutory holiday in Ontario, following the deposit thereof in the
mail.
 
If the party giving any communication knows or ought reasonably to know of any
difficulties with the postal system that might affect the delivery of mail, then
such communication will not be mailed but will be given by facsimile or personal
delivery.
 
 
Bitzio – Schonbrun:  Employment Agreement | 6

--------------------------------------------------------------------------------

 
 
5.7  
Governing Law

 
This Agreement will be deemed to have been entered into and will be construed
and enforced in accordance with the laws of the Province of British Columbia as
applied to contracts made and to be performed within the Province of British
Columbia.
 
5.8  
Reasonableness

 
Employee declares that he has read the foregoing and agrees to the conditions
and obligations set forth.  Employee also acknowledges that he has been given a
reasonable amount of time in which to consult with, and has consulted with, a
lawyer with respect to this Agreement.
 
5.9  
Counterparts

 
This Agreement may be executed in two or more identical counterparts, facsimile
counterparts or electronic counterparts, each of which when executed by a Party
shall be deemed to be an original and such counterparts shall together
constitute one and the same Agreement
 
5.10  
Execution and Signature Dates

 
Signing of this Agreement and transmission of the signed Agreement by facsimile
or electronic document transfer will be acceptable and binding upon the Parties
hereto. This Agreement shall be binding when the Agreement has been signed once
by each of the Parties and shall take full force and effect as of the Effective
Date regardless of any other dates appearing in the signature block. Subsequent
signatures on additional copies, or the lack thereof, shall not have any impact
on the enforceability of this Agreement.
 
5.11  
Handwritten Change

 
Any handwritten changes made to this Agreement (with the exception of the
Effective Date when the Effective Date is handwritten onto the Agreement) must
be initialled by all Parties in order to be binding on the Parties.
 
** Signature Page Follows **
 
 
Bitzio – Schonbrun:  Employment Agreement | 7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the Effective
Date:
 
 
Dated:
 
February 1, 2012
 
/s/ William Schonbrun
       
WILLIAM SCHONBRUN
                   
Dated:
               
Witness to Employee Signature
                           
BITZIO INC.
                   
Dated:
 
February 1, 2012
By:   
/s/ illegible
       
Director

 
 
 
Bitzio – Schonbrun:  Employment Agreement | 8

--------------------------------------------------------------------------------

 
 
EXHIBIT “A”
 
PROPRIETARY RIGHTS AGREEMENT
 
I, William Schonbrun, recognize that BITZIO INC. (the “Company”) is engaged in a
continuous program of software research and development and the marketing of
software products, and that the Company also provides technical support,
consultation and training services relating to those software products.  I also
recognize the importance of protecting the Company’s trade secrets, confidential
information and other proprietary information and related rights acquired
through the Company’s expenditure of time, effort and money.
 
Therefore, because I wish to be employed as an employee by the Company in a
capacity in which I will receive and/or contribute to the Company’s Confidential
Information, and in consideration of the salary or wages I will receive from the
Company and for my employment by the Company, I agree to be bound by the
following terms and conditions:
 
1.  
Definitions

 
For purposes of this Agreement:
 
(a) “Confidential Information” includes any of the following:
 
(i)  
any and all versions of the software and related documentation owned or marketed
by the Company, as well as the software and documentation owned by the Company’s
suppliers and used internally by the Company, including all related algorithms,
concepts, data, designs, flowcharts, ideas, programming techniques,
specifications and source code listings;

 
(ii)  
all Developments (as defined below);

 
(iii)  
information regarding the Company’s business operations, methods and practices,
including marketing strategies, product pricing, margins and hourly rates for
staff and information regarding the financial affairs of the Company;

 
(iv)  
the names of the Company’s clients and the names of the suppliers of computer
services and software to the Company, and the nature of the Company’s
relationships with these clients and suppliers;

 
(v)  
technical and business information of or regarding the clients of the Company
obtained in order for the Company to provide such clients with software products
and services, including information regarding the data processing requirements
and the business operations, methods and practices and product plans of such
clients; and

 
 
 

--------------------------------------------------------------------------------

 
 
(vi)  
any other trade secret or confidential or proprietary information in the
possession or control of the Company,

 
but Confidential Information does not include information that is or becomes
generally available to the public without my fault or that I can establish,
through written records, was in my possession prior to its disclosure to me as a
result of my work for the Company.
 
(b) “Developments” include all
 
(i)  
software, documentation, data, designs, reports, flowcharts, trade-marks,
specifications and source code listings, and any related works, including any
enhancements, modifications, or additions to the software products owned,
marketed or used by the Company; and

 
(ii)  
inventions, devices, discoveries, concepts, ideas, algorithms, formulae,
know-how, processes, techniques, systems and improvements, whether patentable or
not,

 
developed, created, generated or reduced to practice by me, alone or jointly
with others, during my employment with the Company or that result from tasks
assigned to me by the Company or that result from the use of the premises or
property (including equipment, supplies or Confidential Information) owned,
leased or licensed by the Company.
 
2.  
Non-Disclosure of Confidential Information

 
At all times during and subsequent to the termination of my employment with the
Company, I will keep in strictest confidence and trust the Confidential
Information, I will take all necessary precautions against unauthorized
disclosure of the Confidential Information, and I will not directly or
indirectly disclose, allow access to, transmit or transfer the Confidential
Information to a third party, nor will I copy or reproduce the Confidential
Information except as may be reasonably required for me to perform my duties for
the Company.
 
3.  
Restricted Use of Confidential Information

 
(a) At all times during and subsequent to the termination of my employment with
the Company, I will not use the Confidential Information in any manner except as
reasonably required for me to perform my duties for the Company.
 
(b) Without limiting my obligations under subsection 3(a), I agree that at all
times during and subsequent to the termination of my employment with the Company
I will not use or take advantage of the Confidential Information for creating,
maintaining or marketing, or aiding in the creation, maintenance or marketing,
of any software that is competitive with any software owned or marketed by the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Upon the request of the Company, and in any event upon the termination of my
employment with the Company, I will immediately return to the Company all
materials, including all copies in whatever form, containing the Confidential
Information that are in my possession or under my direction or control.
 
4.  
Ownership of Confidential Information

 
(a) I acknowledge and agree that I will not acquire any right, title or interest
in or to the Confidential Information.
 
(b) I agree to make full disclosure to the Company of each Development promptly
after its creation.  I hereby assign and transfer to the Company, and agree that
the Company will be the exclusive owner of, all of my right, title and interest
to each Development throughout the world, including all trade secrets, patent
rights, copyrights and all other intellectual property rights therein.  I
further agree to cooperate fully at all times during and subsequent to my
employment with respect to signing further documents and doing such acts and
other things reasonably requested by the Company to confirm such transfer of
ownership of rights, including intellectual property rights, effective at or
after the time the Development is created and to obtain patents or copyrights or
the like covering the Developments.  I agree that the obligations in this clause
(b) will continue beyond the termination of my employment with the Company with
respect to Developments created during my employment with the Company.
 
(c) I agree that the Company, its assignees and their licensees are not required
to designate me as the author of any Developments.  I hereby waive in whole all
moral rights that I may have in the Developments, including the right to the
integrity of the Developments, the right to be associated with the Developments,
the right to restrain or claim damages for any distortion, mutilation or other
modification of the Developments, and the right to restrain use or reproduction
of the Developments in any context and in connection with any product, service,
cause or institution.
 
(d) Listed in Schedule A to this Agreement are those works and inventions
created by me, alone or jointly with others, prior to my employment by the
Company, that are exempt from the operation of this Agreement.  If nothing is
listed in Schedule A, I represent that I have made no such works or inventions
as of the date of this Agreement.
 
5.  
Protection of Computer Systems and Software

 
I agree to take all necessary precautions to protect the computer systems and
software of the Company and of the suppliers and clients of the Company,
including without limitation complying with the obligations set out in the
Company’s Acceptable Use Policy.
 
 
 

--------------------------------------------------------------------------------

 
 
6.  
Non-Competition

 
I agree that while I am employed by the Company, and for twelve (12)
months  following the termination of my employment with the Company, without the
prior written approval of the Chief Financial Officer of the Company, I will not
become engaged, directly or indirectly as an employee, consultant, partner,
principal, agent, proprietor, shareholder (other than a holding of shares listed
on a stock exchange that does not exceed 2% of the outstanding shares so listed)
or advisor, in a business in Canada or the United States of America that
 
(i)  
develops or markets software competitive with the software owned or marketed by
the Company, or

 
(ii)  
provides consulting, maintenance, support or training services that are
competitive with the consulting, maintenance, support or training services
provided by the Company, or

 
(iii)  
is a direct competitor of the Company in the software application development
market,

 
provided that if, with respect to the period after the termination of my
employment with the Company, such business has two or more divisions located at
different addresses, then this Section 6 will not prohibit me from becoming
engaged in a division that neither develops nor markets software competitive
with the software owned or marketed by the Company nor provides services that
are competitive with the services provided by the Company (provided further that
in such case all the other obligations of this Agreement will continue to apply
to me).
 
7.  
Non-Solicitation of Clients

 
I agree that while I am employed by the Company, and for twelve (12) months
immediately following the termination of my employment with the Company, I will
not, directly or indirectly, contact, accept business from or solicit any
Clients of the Company for the purpose of selling or supplying to these Clients
of the Company any products or services that are competitive with the products
or services sold or supplied by the Company at the time of my termination.  The
term “Client of the Company” in the preceding sentence means any business or
organization that:
 
(a) was a client of the Company (i.e. has conducted any business with the
Company in the prior 24 months) at the time of the termination of my employment
with the Company; or
 
(b) became a client of the Company within six months after the termination of my
employment with the Company if I was involved with any marketing efforts in
respect of such client prior to the termination of my employment with the
Company.
 
 
 

--------------------------------------------------------------------------------

 
 
8.  
Non-Solicitation of Employees

 
I agree that while I am employed by the Company, and for six (6) months after
the termination of my employment with the Company, I will not directly or
indirectly hire or retain, directly or indirectly, any employees of or
consultants to the Company nor will I solicit or induce or attempt to induce any
persons who were employees of or consultants to the Company at the time of such
termination or during the 90 days immediately preceding such termination, to
terminate their employment or consulting agreement with the Company.
 
9.  
Reasonableness of Non-Competition and

 
 
Non-Solicitation Obligations

 
I confirm that the obligations in Sections 6, 7 and 8 are fair and reasonable
given that, among other reasons,
 
(i)  
the sustained contact I will have with the clients of the Company will expose me
to Confidential Information regarding the particular requirements of these
clients and the Company’s unique methods of satisfying the needs of these
clients, all of which I agree not to act upon to the detriment of the Company;
and/or

 
(ii)  
I will be performing important development work on the software owned or
marketed by the Company,

 
and I agree that the obligations in Sections 6, 7 and 8, together with my other
obligations under this Agreement, are reasonably necessary for the protection of
the Company’s proprietary interests.  I further confirm that the geographic
scope of the obligation in Section 6 is reasonable given the international
nature of the market for the products and services of the Company.  I also agree
that the obligations in Sections 6, 7 and 8 are in addition to the
non-disclosure and other obligations provided elsewhere in this Agreement.  I
also acknowledge that my obligations contained in this Agreement will not
preclude me from becoming gainfully directly employed in the computer software
industry following a termination of my employment with the Company given my
general knowledge and experience in the computer industry.
 
10.  
No Conflicting Obligations

 
(a) I acknowledge and represent to the Company that my performance as an
employee of the Company will not breach any agreement or other obligation to
keep confidential the proprietary information of any prior employer of mine or
any other third party.  I further acknowledge and represent that I am not bound
by any agreement or obligation with any third party that conflicts with any of
my obligations under this Agreement.
 
(b) I represent and agree that I will not bring to the Company, and will not use
in the performance of my work with the Company, any trade secrets, confidential
information and other proprietary information of any prior employer of mine or
any other third party.  I represent and agree that in my work creating
Developments I will not knowingly infringe the intellectual property rights,
including copyright, of any third party.
 
 
 

--------------------------------------------------------------------------------

 
 
11.  
Enforcement

 
I acknowledge and agree that damages may not be an adequate remedy to compensate
the Company for any breach of my obligations contained in this Agreement, and
accordingly I agree that in addition to any and all other remedies available,
the Company will be entitled to obtain relief by way of a temporary or permanent
injunction to enforce the obligations contained in this Agreement.
 
12. 
General

 
(a) This Agreement will be governed by the laws in force in the Province of
British Columbia.  If any provision of this Agreement is wholly or partially
unenforceable for any reason, such unenforceable provision or part thereof will
be deemed to be omitted from this Agreement without in any way invalidating or
impairing the other provisions of this Agreement.  In this Agreement any
reference to a termination of employment will include termination for any reason
whatsoever and with or without cause.
 
(b) The rights and obligations under this Agreement will survive the termination
of my service to the Company and will inure to the benefit of and will be
binding upon (i) my heirs and personal representatives and (ii) the successors
and assigns of the Company.
 
I HAVE READ THIS AGREEMENT, UNDERSTAND IT, HAVE HAD THE OPPORTUNITY TO OBTAIN
INDEPENDENT LEGAL ADVICE IN RESPECT OF IT, AND I AGREE TO ITS TERMS.  I
acknowledge having received a fully executed copy of this Agreement.
 
Signed, sealed and delivered on this ______ day of February__, 2012 in the
presence of:
 
Dated:
     
/s/ William Schonbrun
       
WILLIAM SCHONBRUN
         
Dated:
               
Witness to Employee Signature
                           
BITZIO INC.
                   
Dated:
   
By:
/s/ illegible
         



 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
To:           BITZIO INC. (“Company”)
 
The following is a complete list of all works and inventions relative to the
subject matter of my service as an employee of the Company that I created prior
to my employment by the Company:
 
o No works and inventions.
 
o See below:
 
 
 
 
 
 
 
 
 
 
 



 
o Additional sheets attached.
 

 
)
     
)
     
)
   
Witness
   
Employee (signature)
               
(name of witness – printed)
   
(name – printed)
                     
Date



 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT “B”
 
RELEASE AND INDEMNITY
 
WHEREAS my employment with Bitzio Inc. (“Bitzio”) ceased pursuant to the terms
of an Employment Agreement with Bitzio with an effective date of February 1,
2012;
 
AND WHEREAS I have agreed to accept the benefits set out in Section 4.1 of the
Employment Agreement to which this Release and Indemnity is attached as Exhibit
“B”, less all applicable deductions;
 
NOW THEREFORE THIS RELEASE AND INDEMNITY WITNESSES that in consideration of the
benefits set out in Section 4.1 of the Employment Agreement to which this
Release and Indemnity is attached as Exhibit “B”, less all applicable
deductions, and other good and valuable consideration, I hereby release and
forever discharge Bitzio and its officers, directors, employees, shareholders
and agents from any and all actions, causes of action, claims, complaints and
demands arising directly or indirectly from my employment with Bitzio or from
the termination thereof and, without limiting the generality of the foregoing,
any claims, statutory or otherwise, for bonuses, overtime pay, vacation pay,
public holiday pay, termination pay, severance pay or compensation in lieu of
notice and against Bitzio or its insurers in respect of any claims for benefits
of any kind, including any express or implied right under any contract of
employment, the common law, the applicable Employment Standards Act, the Human
Rights Code or any other statute or regulation;
 
AND FOR THE SAID CONSIDERATION I further agree not to make any claim or commence
any proceedings against any other individual, partnership, association, trust,
unincorporated organization or corporation with respect to any matters which may
have arisen between the parties to this Release and Indemnity or in which any
claim could arise against Bitzio  for contribution or indemnity or other relief
over;
 
AND FURTHERMORE, FOR THE SAID CONSIDERATION I further covenant and agree to save
harmless and indemnify Bitzio from and against all claims, charges, taxes,
penalties, or demands which may be made by the Minister of National Revenue
requiring Bitzio to pay income tax, charges, taxes or penalties under the Income
Tax Act (Canada) and/or the Income Tax Act of any province in respect of income
tax payable by me in excess of income tax previously withheld or withheld from
the monies paid to me by Bitzio in respect of the agreement herein or otherwise
and any interest or penalties relating thereto and any costs or expenses
incurred in defending such claims or demands, except for interest or penalties
levied against Bitzio for failure to withhold the amounts required by law.  I
further covenant and agree to save harmless and indemnify Bitzio from and
against all claims, charges, taxes, penalties or demands which may be made by
the Minister of Human Resources Development requiring Bitzio to pay or reimburse
any monies in respect of benefits I may have received under the Canada
Employment Insurance Act, and without restricting the generality of the
foregoing, under sections 45 and 46 of the aforesaid Act and any interest or
penalties relating thereto and any costs or expenses incurred in defending such
claims or demands;
 
 
Bitzio – Schonbrun:  Exhibit B to Employment Agreement | 1

--------------------------------------------------------------------------------

 
 
AND I HEREBY DECLARE that I have had the opportunity to seek independent legal
advice with respect to benefits set out in Section 4.1 of the Employment
Agreement to which this Release and Indemnity is attached as Exhibit “B” and I
fully understand them.  I hereby voluntarily accept the benefits set out in
Section 4.1 of the Employment Agreement to which this Release and Indemnity is
attached as Exhibit “B”, less all applicable deductions, for the purpose of
making full and final compromise, adjustment and settlement of all actions,
causes of action, claims, complaints, demands and liability referred to above;
 
AND FOR THE SAID CONSIDERATION, I agree to keep the terms of this Release and
Indemnity and the terms of settlement and the discussions leading up to them
completely confidential and agree not to disclose the terms of this Release and
Indemnity, the terms of settlement and the discussions leading up to them to
anyone, except members of my immediate family and my legal and financial
advisors;
 
AND I hereby agree that the payment of the said consideration shall not be
construed as an admission of liability by Bitzio;
 
THIS RELEASE AND INDEMNITY shall be deemed to have been made in and shall be
construed in accordance with the laws of the Province of British Columbia;
 
THIS RELEASE AND INDEMNITY shall enure to the benefit of and be binding upon me
and Bitzio and our respective heirs, executors, administrators, legal personal
representatives, successors and assigns.
 
IN WITNESS WHEREOF I have executed this document at  , ­­­­­__________ on the  
day of  , 200___ and set my hand and seal thereto.
 
 

SIGNED, SEALED and DELIVERED    )
 
      in the presence of 
)
      )       )       )      
)
   
 
   
 
WITNESS     WILLIAM SCHONBRUN


 
 
 
 
Bitzio – Schonbrun:  Exhibit B to Employment Agreement | 2

--------------------------------------------------------------------------------